In Mandamus and Prohibition. On S.Ct.Prac.R. X(5) determination, relator’s motion for emergency stay, motion to intervene of Common Cause/Ohio, motions to dismiss of respondents Franklin County Court of Appeals and Ohio Elections Commission and its members, and relator’s motion for admission pro hac vice.
IT IS HEREBY ORDERED that relator’s motion for emergency stay be, and hereby is, DENIED.
Resnick and Cook, JJ., not participating.
IT IS FURTHER ORDERED that the motion of Common Cause/Ohio be, and hereby is, GRANTED, and that it be, and hereby is, permitted to intervene as a respondent.
Resnick and Cook, JJ., not participating.
IT IS FURTHER ORDERED that the motions of respondents Franklin County Court of Appeals and the Ohio Elections Commission and its members be, and hereby are, GRANTED, and that the cause be, and hereby is, DISMISSED. This renders moot relator’s motion for admission pro hac vice.
F.E. Sweeney, Pfeifer, Lundberg Stratton and O’Connor, JJ., concur.
Moyer, C. J., concurs except that he would grant the motion for admission pro hac vice.
Resnick and Cook, JJ., not participating.